DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 8- 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kim et al. (US 2016/0365952 A1, -hereinafter Kim).

 	Regarding claim 1, Kim discloses a method for receiving a Wireless Local-Area Network (WLAN) data transmission, the method comprising: receiving, at a first WLAN device from a remote WLAN 5 device, a WLAN transmission comprising first bits (figure 8) that are modulated and encoded using a first Modulation and Coding Scheme (MCS) associated with a first modulation scheme and a first Forward Error Correction (EEC) coding rate (fig 7);
computing first soft-decoding metrics for the first 10 bits (fig 8, Store received LLR); receiving, from the remote WLAN device, a WLAN retransmission corresponding to the WLAN transmission, the WLAN retransmission comprising second bits (fig 8,steps Packet for STA and Retransmission) that are modulated and encoded using a second MCS (fig 7) associated with a 15 second modulation scheme and a second EEC coding rate, the second MCS having better error performance than the first MCS (fig 7);computing second soft-decoding metrics for the second bits (fig 8); combining the first soft-decoding 

 	Regarding claim 2,  Kim discloses  further comprising sending from the first WLAN device to the remote WLAN device an indication that the data carried by the WLAN transmission, having the first MCS, was not reconstructed successfully, and receiving the WLAN retransmission, having the second MCS, in response to the indication (fig 8).

 	Regarding claim 3, Kim discloses  wherein receiving the second bits of the WLAN retransmission, having the second MCS, comprises receiving (i) one or more second bits that do not have corresponding first bits in the WLAN transmission having the first MCS, and (ii) one or more second bits that have corresponding first bits in the WLAN transmission having the first MCS (figure 7).

	Regarding claim 8, Kim discloses a Wireless Local-Area Network (WLAN) device, comprising:
a receiver, configured to: receive, from a remote WLAN device, a WLAN transmission comprising first bits (figure 8, steps “Packet for STA” and “Retransmission”) that are modulated and encoded using a first Modulation and Coding Scheme (MCS) associated with a first modulation scheme and a first Forward Error Correction (FEC) coding rate (figure 7); and subsequently receive, from. the remote WLAN device, a WLAN retransmission corresponding to the WLAN transmission, the WLAN retransmission comprising second bits that are modulated and encoded using a second MCS associated with a second modulation scheme and a second FEC coding rate, the second MCS having better error performance than the first MCS (figure 7); and a processor, configured to: compute first soft-decoding metrics for the first bits (figure 8);compute second bits (figure 8); combine the first soft-decoding metrics and the 

 	Regarding claim 9, Kim discloses  wherein the processor is configured to send to the remote WLAN device an indication that the data carried by the WLAN  transmission, having the first MCS, was not reconstructed successfully, and to receive the WLAN retransmission, having the second MCS, in response to the indication (figure 8).

 	Regarding claim 10,  Kim discloses wherein    the receiver is configured to receive the second bits of the WLAN retransmission, having the second MCS, by receiving (i) one or more second bits that do not have corresponding first bits in the WLAN transmission having the first MCS, and (ii) one or more second bits that have corresponding first bits in the WLAN transmission having the first MCS (figure 7, first and retransmission                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 transmit different bits). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim 2 ( EP 1,313,249 A2, hereinafter Kim2).

 	Regarding claim 6, Kim discloses all subject matter of the claimed invention with the exception of  wherein combining the first soft-decoding metrics and the second soft-decoding metrics comprises assigning first weights to the first soft-decoding metrics, assigning second weights, higher than the first weights, to the second soft-decoding metrics, and combining the weighted first soft-decoding metrics and the weighted second soft-decoding metrics. Kim2 discloses wherein combining the first soft-decoding metrics and the second soft-decoding metrics comprises assigning first weights to the first soft-decoding metrics, assigning second weights, higher than the first weights, to the second soft-decoding metrics, and combining the weighted first soft-decoding metrics and the weighted second soft-decoding metrics (figure 5, ¶[0033]). Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modification of the coding metrics as disclosed by Kim2 along with the system of Kim. The coding metrics may be implemented through software to provide the system with performance and control in the network (¶[0033], Kim2). 
 	Regarding claim 13,  Kim discloses all subject matter of the claimed invention with the exception of  wherein  the processor is    configured to assign    first    weights to    the first soft-decoding metrics, to assign second weights, higher than the first weights, to the second soft-decoding metrics, and to combine the weighted first soft-decoding metrics and the weighted second soft-decoding metrics. Kim2 discloses wherein  the processor is    configured to assign    first    weights to    the first soft-decoding metrics, to assign second weights, higher than the first weights, to the second soft-decoding metrics, and to combine the weighted first soft-decoding metrics and the weighted second soft-decoding metrics (figure 5, ¶[0033]). Thus, it would have been obvious to one of ordinary skill in the art to make the .

Claims 4, 5,11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Perets et al. (US 2014/0192857 A1, hereinafter Perets).


Regarding claim 4, Kim discloses all subject matter of the claimed invention with the exception of buffering the first soft-decoding metrics in a memory buffer, while retaining in the memory buffer spaces for the soft-decoding metrics of the second bits that do not have corresponding first bits. Perets discloses buffering the first soft-decoding metrics in a memory buffer, while retaining in the memory buffer spaces for the soft-decoding metrics of the second bits that do not have corresponding first bits (¶[0003],¶[0006]). Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modification of the storing as disclosed by Perets along with the system of Kim. The memory may be implemented through hardware and software to provide the system with storage and recalling capability (¶[0009], Perets).
 	Regarding claim 5, Kim discloses all subject matter of the claimed invention with the exception of  further comprising,in combining the first soft-decoding metrics and the second soft-decoding metrics:for the second bits that have corresponding first bits, buffering the combined soft-decoding metrics in the memory buffer in place of the corresponding first soft-decoding metrics; and for the second bits that do not have corresponding-first bits, buffering the second soft-decoding metrics in the spaces retained in the memory buffer. Perets discloses further comprising,in combining the first soft-decoding metrics and the second soft-decoding metrics:for the second bits that have corresponding 
 	Regarding claim 11,  Kim discloses all subject matter of the claimed invention with the exception of   wherein    the processor is configured to buffer the first soft-decoding metrics in a memory buffer, while retaining in the memory buffer spaces for the soft-decoding metrics of the second bits    that do not have corresponding    first    bits. Perets discloses    wherein    the processor is configured to buffer the first soft-decoding metrics in a memory buffer, w	q1hile retaining in the memory buffer spaces for the soft-decoding metrics of the second bits    that do not have corresponding    first    bits (¶[0003],¶[0006]). Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modification of the storing as disclosed by Perets along with the system of Kim. The memory may be implemented through hardware and software to provide the system with storage and recalling capability (¶[0009], Perets).

 	Regarding claim 12,  Kim discloses all subject matter of the claimed invention with the exception of  wherein,    in combining the first soft-decoding metrics and the second soft-decoding .
 	
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Terry et al. (US 2016/0119912 A1, hereinafter Terry).
 	Regarding claim 7,  Kim discloses all subject matter of the claimed invention with the exception of wherein receiving the WLAN transmission comprises receiving a first bit on a first sub-carrier frequency, and wherein receiving the WLAN retransmission comprises receiving a second bit, corresponding to the first bit, on a second sub-carrier frequency that is different from the first sub-carrier frequency. Terry discloses receiving the WLAN transmission comprises receiving a first bit on a first sub-carrier frequency, and wherein receiving the WLAN retransmission comprises receiving a second bit, corresponding to the first bit, on a second sub-carrier frequency that is different from the first sub-carrier frequency (¶[0042]). Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modification of the WLAN transmission as disclosed by Terry along with the system of Kim. The WLAN 


 	Regarding claim 14,  Kim discloses all subject matter of the claimed invention with the exception of wherein    the receiver    is configured to receive a    first    bit    of the WLAN transmission on a first sub-carrier frequency, and to  receive a second bit of the WLAN retransmission, corresponding to the first bit of the WLAN transmission, on a second sub-carrier frequency that is different from the first sub-carrier frequency. Terry discloses  wherein    the receiver    is configured to receive a    first    bit    of the WLAN transmission on a first sub-carrier frequency, and to  receive a second bit of the WLAN retransmission, corresponding to the first bit of the WLAN transmission, on a second sub-carrier frequency that is different from the first sub-carrier frequency (¶[0042]). Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modificationof the WLAN transmission as disclosed by Terry along with the system of Kim. The WLAN may be implemented through software to provide the system with transmission on different carriers (¶[0042], Terry).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664.  The examiner can normally be reached on Monday-Thursday 6:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL T BROCKMAN/Examiner, Art Unit 2463